Citation Nr: 0605176	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-42 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disability 
for compensation purposes.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to compensation benefits for erectile 
dysfunction under 38 U.S.C.A. § 1151.

6.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee with laxity.

7.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee with limited 
motion.

8.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2002, May 
2003, September 2003, May 2004 and December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In August 2005, the veteran testified 
at a Board hearing at the RO.  

The issues of entitlement to service connection for hearing 
loss, tinnitus, erectile dysfunction under 38 U.S.C.A. 
§ 1151, and TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

It appears based on a review of the arguments and testimony 
that the veteran may be seeking entitlement to VA outpatient 
dental treatment.  In this regard, psychologist David E. 
Craw, Ph.D., stated in a January 2004 letter that the veteran 
had to secure postservice private dental treatment due to 
improper dental treatment he received in service.  A claim 
for service connection for a dental disorder also raises a 
claim for outpatient dental treatment.  See Hays v. Brown, 5 
Vet. App. 302 (1993).  However, the veteran's present claim 
has been treated as a straightforward claim for service 
connection and compensation, so the issue of entitlement to 
outpatient dental treatment will not be adjudicated.  If the 
veteran indeed intends to pursue a claim for outpatient 
dental treatment, he should contact and inform the Medical 
Administrative Service (MAS) of his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
he has not furnished sufficient information regarding claimed 
stressors to allow for verification.

2.  The veteran's service-connected degenerative joint 
disease with laxity of the left knee is manifested by no more 
than moderate recurrent subluxation or lateral instability.

3.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by some limitation of 
motion with pain; there is no medical evidence of ankylosis, 
dislocated semilunar cartilage, or impairment of the tibia 
and fibula.

4.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by no more than 
slight (noncompensable) limitation of motion with pain; there 
is no medical evidence of lateral instability or recurrent 
subluxation, ankylosis, dislocated semilunar cartilage, or 
impairment of the tibia and fibula.

5.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  The criteria for entitlement to a rating in excess of 20 
percent for service-connected degenerative joint disease of 
the left knee with laxity have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

3.  The criteria for entitlement to a rating in excess of 20 
percent for service-connected degenerative joint disease of 
the left knee with limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2005).

4.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260 and 5261 (2005).

5.  The veteran does not have a dental disability for 
compensation purposes that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided with notice of the VCAA in 
January 2004 with respect to his right knee disability claim, 
and in September 2004 with respect to his PTSD, dental and 
left knee claims.  As these notices were rendered prior to 
the adverse rating decisions from which he appeals (dated in 
May 2004 and December 2004 respectively) the express 
requirements set out by the Court in Pelegrini have been 
satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the January 2004 and May 2004 letters, the 
November 2004 and April 2005 statements of the case, and a 
December 2004 supplemental statement of the case (regarding 
the right knee), the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

The Board also notes that the January 2004 and September 2004 
letters implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  In fact, 
following the issuance of the December 2004 supplemental 
statement of the case, the veteran informed the RO in writing 
in January 2005 that he had no additional evidence to submit 
and requested that immediate action be taken to certify his 
appeal to the Board.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including the 
appellant's service medical records and postservice VA and 
private medical records.  The appellant was also afforded VA 
examinations with respect to his knee disability claims.  
Although the appellant was not afforded a VA examination with 
respect to his PTSD claim, in view of the lack of evidence of 
combat participation or verified stressors as is explained 
below, no purpose would be served by affording him a PTSD 
examination.  The record as it stands includes sufficient 
competent evidence to decide the claim and no VA examination 
with etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
The appellant was also not afforded a VA dental examination.  
However, as the law and not the evidence is dispositive of 
that claim, a VA dental examination would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 429-30 (1994) (in 
cases where the law is dispositive of the claim, the claim 
should be denied due to a lack of entitlement under the law).  
The appellant was given the opportunity to testify at a Board 
hearing which he attended in August 2005.  He has not 
indicated nor is there any indication that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the service connection claims for PTSD and a 
dental disability, as well as increased rating claims for 
right and left knee disabilities, and that adjudication of 
these claims at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.  

II.  Analysis

A.  PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In specific regard to PTSD claims, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (2005).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's DD Form 214 shows that his military 
occupational specialty was a Transportation Supply and Parts 
Specialist.  It also shows that he was not awarded any 
decorations evincing combat and, in fact, had no overseas 
service.  It is thus clear based on the evidence that the 
veteran did not engage in combat with the enemy nor has he 
alleged stressors related to combat.  

In regard to a diagnosis of PTSD, the evidence is somewhat 
inconclusive.  There is a January 2004 record from David J. 
Craw, Ph.D., of E. B. Craw & Associates, LLC, Department of 
Client Advocacy.  Dr. Craw, a psychologist, asserted that 
that due to all the years of the veteran working to get some 
type of relief for his family, the stress of hearing that he 
was going to die in the war at the time (Vietnam), and having 
to suffer with joint and dental problems, the veteran had 
developed "309.89 DSM III - Post Traumatic Stress 
Disorder."  To begin with, this PTSD diagnosis does not meet 
the regulatory provisions of 38 C.F.R. § 4.125(a) requiring 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
Interestingly, Dr. Craw does not state that he ever examined 
or treated the veteran for PTSD and his report is devoid of 
any mental status examination findings.  There are also VA 
outpatient records from the mental health clinic dated in 
2004 and 2005 that diagnose the veteran as having "MDD", 
(major depressive disorder), but are devoid of a diagnosis of 
PTSD. 

In any event, even assuming without deciding that the veteran 
has PTSD, in order to establish service connection for PTSD, 
the veteran's diagnosis of PTSD must be based upon either 
participation in combat with the enemy or POW experiences or 
upon a verified in-service stressor.

Since the veteran did not engage in combat with the enemy and 
is not a former POW, his bare allegations of service 
stressors are insufficient, and the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  The veteran did not respond to VA's requests, 
including a September 2004 request, that he provide specific 
information regarding inservice stressors.  Accordingly, 
there is only the information that Dr. Craw provided in his 
January 2004 statement noted above, along with a January 2005 
VA outpatient record showing that the veteran desired to be 
service connected for "racism while he was in the military 
due [to] mental stress this caused him."  This information 
as provided by third parties is simply too vague to be 
corroborated.  It lacks the specifics such as when, where, 
what, and with whom the alleged stressor(s) occurred.  
Consequently, the Board finds that the veteran has failed to 
provide sufficient details regarding inservice stressors 
which would allow VA to attempt to verify such events.  See 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998) (holding there is 
no duty to assist where the veteran's statements concerning 
in-service stressors were too vague to refer to the Joint 
Service Environmental Studies Group (ESG)). 

Inasmuch as the veteran did not engage in combat and has not 
provided evidence of an in-service stressor that can be 
corroborated, the veteran's claim for service connection for 
PTSD must be denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

B.  Knees

Background

Service medical records show that the veteran injured his 
left knee in September 1965 while playing football.  He 
underwent surgery for internal derangement of the left knee 
and was put on restrictive duty temporarily.  

Orthopedic findings on VA examination in January 1999 show 
that the veteran had right knee flexion to 135 degrees and 
left knee flexion to 80 degrees.  Passively he had 90 degrees 
and 0 degrees against resistance.  The left knee flexed to 15 
degrees and then 10 degrees against resistance.  Cranial 
nerves II throughout XII were grossly intact.  The veteran's 
gait favored the left greatly.  He had popping in his left 
knee when he walked.  X-rays were performed.  The veteran was 
assessed as having arthritis in his knees with popping in the 
left knee.  The examiner opined that the veteran had 
significant arthritis that prevented him from working.  

During a February 2003 VA examination, the veteran complained 
of left knee pain since service.  He also complained of 
weakness and stiffness in both knees, but mostly in the left 
knee.  It is noted that his degenerative joint disease was 
treated with ibuprofen and analgesic balm with fair to poor 
result.  He denied frequency of flare-up and said his knees 
hurt all the time.  There were no constitutional signs of 
inflammatory disease.  The veteran last worked 20 years 
earlier as a mechanic and painter.  Findings revealed range 
of motion in the left knee of 0 degrees extension to 120 
degrees flexion without crepitus or effusion, and 0 to 130 
degrees in the right knee without crepitus or effusion.  The 
veteran said he did occasionally fall due to his knee giving 
way and he had recently fallen several times.  He said all 
motion was painful.  He also said the knee swelled 
particularly after being on them a great while, but there was 
no effusion noted during the examination.  There was also no 
abnormal movement detected in the knee and the knees were 
stable to manipulation.  The veteran was diagnosed as having 
degenerative joint disease, right and left knees, more 
extensive on the left knee.  The examiner related some of the 
veteran's pain to his service-connected left knee disability.  

In May 2003, the RO granted service connection for arthritis 
of the right knee and assigned a 10 percent evaluation, 
effective January 15, 1999.

During a February 2004 VA orthopedic examination, the veteran 
complained of constant right knee pain as well as difficulty 
walking and popping up of the right knee.  He added that 
there was some stiffness and giving way off and on.  He said 
there were episodes of dislocation when he started getting 
pain mainly in the patella.  His reported treatment included 
a knee brace, Motrin (800 mg), and analgesic balm.  He added 
that he frequently uses a cane when he "hurts a lot."  He 
reported being unemployed since 1982.  Examination of the 
knees revealed slight tenderness on deep pressure on the 
joint line.  There was no swelling, eczematous rash around 
the knee.  Range of motion was 0 degrees extension and 75 
degrees flexion, with normal range of motion noted as being 0 
to 140 degrees.  Stability of the knee joints for medial and 
lateral collateral ligaments was normal.  Cruciate ligaments, 
anterior and posterior were normal.  There was no atrophy of 
the muscles or the leg.  Pulses and deep tendon reflexes were 
+2.  The veteran was diagnosed as having right knee pain, 
probably degenerative arthritis, pending x-rays.  Right knee 
x-rays revealed degenerative changes.  The examiner remarked 
that the x-ray findings showed no interval change in 
appearance since the February 2003 examination.  

The veteran underwent a VA orthopedic consultation in March 
2004 by an orthopedic surgeon and reported progressive pain 
in the left knee.  He also reported increased problems in his 
right knee with popping and giving way.  Findings with 
respect to the right knee revealed no right knee effusion, 
but patellofemoral pain.  There was tenderness in the 
midportion of medial joint line area and stress reproduced 
the pain.  Lachman's test was negative.  X-rays were negative 
except for what appeared to be evidence of an old Osgood-
Slatter disease, but the veteran denied this in either knee.  
The surgeon rendered an impression of degenerative flat tear 
of the medial meniscus with probably some chondromalacia in 
the medial compartment of the knee.  He said the veteran 
would benefit from an arthroscopic exam and surgery to remove 
the soft tear and thought "[the veteran's] right knee in the 
past has improved."  He went on to remark that there were 
some problems in the left knee.  

During an October 2004 VA examination, the veteran complained 
of bilateral pain which he rated as a 7 (out of 10) in the 
right knee and an 8 (out of 10) in the left knee on a daily 
basis.  He said the rating increased to a 9 or 10 during 
flare-ups and in bad weather.  The veteran denied swelling, 
but said it felt like his knees are going to give way when 
going up stairs.  He reported that he takes Naprosyn and 
wears unloader knee braces on both sides.  Regarding his 
functional ability, the veteran said he "cannot do much."  
He said he was unable to go up or down stairs, run, stand for 
long, or do any of the work he used to be able to do.  He 
denied any recent dislocation or recurrent subluxation.  Left 
knee findings revealed no swelling or inflammation.  There 
were some eczematid skin changes on the left knee.  Also 
noted was tenderness on the joint line on deep pressure.  
Left and right knee ranges of motion was from 5 to 90 degrees 
with pain beyond that.  Varus and valgus testing in both 
knees was normal.  There was negative Lachmans and normal 
McMurray's test.  X-rays revealed degenerative changes in 
both knees.  The veteran was diagnosed as having degenerative 
arthritis of the right and left knees.

In October 2004 the veteran underwent a VA surgical consult 
for his left knee.  Examination of the left knee revealed 
moderate restriction of motion.  Range of motion was from 10 
- 80 degrees.  There was no detection of any medial or 
lateral instability or cruciate instability.  There was no 
effusion.  Tenderness was noted over the medial joint line 
and attempted passive motion was moderately painful for the 
veteran.  Examination of the right knee revealed a "much 
better range of motion" of 5-80 degrees.  There was no 
effusion or instability in that knee.  The examiner did not 
palpate patellofemoral grating on either side.  Knee x-rays 
revealed degenerative changes in both knees, but much more 
severe in the left knee.  The examiner stated that the 
veteran's knee pain was the result of degenerative joint 
disease and opined that he would benefit from a left total 
knee arthroplasty.  It added that the veteran was not 
interested in surgery at that time.

The veteran testified at a Board hearing in August 2005 that 
overworking his right knee causes right knee weakness.  He 
also reported experiencing constant right knee pain and said 
he is doing well if he can walk 15 yards without having to 
sit down or get help.  He added that his knee sometimes gives 
out on him, but that he wears a brace on each leg.  In regard 
to the left knee, the veteran testified that he has been told 
he needs to have the knee replaced, but that it is his 
decision whether to have this done.  He said he last worked 
approximately 23 years earlier as a mechanic.  He denied 
receiving benefits from the Social Security Administration.

Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When assessing a 
claim for increased rating, the current level of disability 
is generally of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Under Code 5260 for limitation of flexion, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees and a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).

For limitation of extension under Code 5261, a 0 percent 
evaluation is warranted for extension limited to 5 degrees, a 
10 percent evaluation is warranted for extension limited to 
10 degrees, and a 20 percent evaluation is warranted for 
extension limited to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Diagnostic Code 5257 contemplates knee, other impairment of:  
recurrent subluxation or lateral instability, and provides 
that a 20 percent evaluation is warranted for moderate 
symptomatology and a 30 percent evaluation is warranted for 
severe symptomatology.  See 38 C.F.R. § 4.71a, Code 5257.

Left Knee Degenerative Joint Disease with Laxity

The veteran's service-connected degenerative joint disease 
with left knee laxity is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.    

Pertinent evidence shows that during the February 2003 VA 
examination, the veteran reported that he occasionally fell 
due to his left knee giving way; however, there was no 
abnormal movement detected in the knee on examination and the 
knees were stable to manipulation. 

Findings during the February 2004 and October 2004 VA 
examinations similarly revealed negative Lachman's and 
McMurray's test and the veteran was noted to have normal 
stability during the February 2004 VA examination.  Although 
the veteran similarly reported that he occasionally fell due 
to his knee giving way, there was no abnormal movement 
detected in the knee and the knees were stable to 
manipulation.  During the most recent VA examination in 
October 2004, the veteran denied experiencing any recent 
subluxation or recurrent subluxation.  

As the above-noted evidence shows, there are no objective 
medical findings of either left knee subluxation or 
instability during any of the evaluations.  While 
consideration has been given to the veteran's subjective 
complaints during the February 2003, February 2004, and March 
2004 evaluations that his right knee occasionally gives way, 
these subjective complaints are insufficient to meet the 
criteria for a more than moderate level of disability under 
Code 5257.  This is especially so when considering that the 
veteran denied any dislocation or recurrent subluxation 
during the more recent VA examination in October 2004.  For 
these reasons, the Board concludes that an evaluation in 
excess of 20 percent for degenerative joint disease of the 
left knee with laxity is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, because this disability is rated under Diagnostic 
Code 5257, a code which is not predicated solely on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

Left Knee Degenerative Joint Disease with Limitation of 
Motion

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the 
veteran has been assigned a separate rating for degenerative 
joint disease of the left knee with limitation of motion.  In 
that opinion, the General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257, and a veteran 
also has limitation of motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.

The veteran's service-connected degenerative joint disease of 
the left knee with limitation of motion is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5260.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's left knee 
degenerative joint disease is appropriately rated as 20 
percent disabling for limitation of motion.  This is so based 
on the veteran's actual ranges of left leg motion and 
findings of pain.  Ranges of motion include 80 degrees 
flexion in January 1999 (no ratable extension findings were 
provided), 0-120 degrees in February 2003, 0-75 degrees in 
February 2004, 5-90 degrees during a VA examination in 
October 2004, and 10-80 degrees during a VA surgical consult 
in October 2004.  

In regard to Code 5260 for limitation of flexion, while the 
findings show some limitation of flexion, see 38 C.F.R. § 
4.71a, Plate I, such findings still do not meet the criteria 
for a noncompensable rating under the actual limitation of 
motion code for flexion (Diagnostic Codes 5260).  In other 
words, the findings are less than what is required under Code 
5260 for a noncompensable rating.  

Turning to Code 5261 for limitation of extension, the 
greatest degree of limitation of extension that the veteran 
demonstrated was during the October 2004 VA surgical consult 
when he performed extension to 10 degrees.  This finding is 
commensurate with the criteria under Code 5261 for a 10 
degree rating.  Thus, his current 20 percent rating 
contemplates not only the veteran's actual ranges of motion, 
but also reflects a higher rating assigned based on his 
functional loss due to pain.  The Board simply cannot 
conclude that a rating any higher than the currently assigned 
20 percent rating is warranted under either Code 5260 or 5261 
based on the actual limitation of motion findings, even after 
considering the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
for functional loss due to pain.  Rather, the currently 
assigned 20 percent evaluation more than adequately reflects 
the veteran's actual limitation of motion findings and his 
documented left knee pain.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who has both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he has not demonstrated a 
compensable rating under Code 5260 for flexion based on a 
strict adherence to the limitation of motion criteria.  The 
Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain and 
believes that the 20 percent rating for limitation of motion 
with pain (although noncompensable under Codes 5261) is all 
that is permitted under that regulatory provision.

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

Right Knee

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the veteran's right knee 
disability is appropriately rated as 10 percent disabling 
under the limitation of motion codes and do not warrant a 
higher evaluation, even when functional loss due to pain is 
considered.  In regard to pain, the veteran has consistently 
complained of pain and was diagnosed by a VA examiner in 
February 2004 as having right knee pain.  He was also noted 
by a March 2004 VA orthopedic physician as having 
patellofemoral pain in the right knee, and the October 2004 
VA examiner noted that the veteran had pain with range of 
motion beyond 5-90 degrees.  Thus, there is no disputing that 
the veteran has functional loss due to pain.

Regarding range of motion, the veteran's demonstrated ranges 
of motion on flexion for the right knee include 135 degrees 
in January 1999, 130 degrees in February 2003, 75 degrees in 
February 2004 and 90 degrees in October 2004.  Thus, while 
the veteran's demonstrated flexion in February and October 
2004 reflect a noticeable decrease from the findings in 
January 1999 and February 2003, such findings are still 
commensurate with a less than compensable rating under Code 
5260 for limitation of flexion based on a strict adherence to 
the rating criteria.  

Turning to Code 5261 for limitation of extension, although 
the veteran's demonstrated ranges on extension of 0 degrees 
in February 2003 and February 2004 reflect normal extension, 
see 38 C.F.R. § 4.71a, Plate I, his demonstrated 5 degrees of 
extension in October 2004 meets the criteria for a 0 percent 
rating.  With that in mind, the veteran is appropriately 
rated at 10 percent for his actual limitation of motion as 
well as functional loss due to documented pain.  

In sum, the fact that slight (i.e., noncompensable) 
limitation of extension is shown, together with findings of 
pain, the Board finds that the level of impairment resulting 
from the veteran's right knee degenerative joint disease is 
appropriately rated as 10 percent disabling under Code 5261.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher than 10 percent 
rating in the right knee is simply not warranted in view of 
the slight degree of actual limitation of extension 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As stated above, the Board does not interpret VA' General 
Counsel opinion, VAOPGCPREC 9-2004, as providing for separate 
ratings for noncompensable limitation of flexion and 
limitation of extension due to pain and believes that the 10 
percent rating for limitation of motion with pain (although 
noncompensable under Code 5261) is all that is permitted 
under that regulatory provision.

Moreover, a separate rating under Code 5257 is not warranted 
for the veteran's right knee disability in view of the lack 
of objective medical evidence of right knee subluxation or 
instability.  In this regard, the veteran's right knee was 
noted to be stable during the February 2003, February 2004 
and October 2004 VA examinations.  

Additionally, in the absence of evidence of disability 
comparable to ankylosis, dislocation of semi-lunar cartilage, 
or impairment of the tibia or fibula, Diagnostic Codes 5256, 
5258, or 5262, respectively, are not applicable.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

Extraschedular Consideration

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's right and/or left knee disabilities have 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation); warranted 
frequent periods of hospitalization; or otherwise has 
rendered impractical the application of the regular schedular 
standards.  The Board is thus not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C.  Dental

The veteran's November 1963 service induction examination 
does not contain any notations regarding his dental chart, 
but does note that his dental examination was "acceptable".  
During a dental examination in December 1963, tooth #19 was 
noted to be missing.  Dental records show that in February 
1964 teeth #s 3, 30 and 31 were extracted and sutured, and in 
February 1965 teeth #s 14 and 15 were extracted and sutured.  
The veteran underwent a prosthetic consult in March 1965.  
Consultation notes show that prostheses were contra-indicated 
at that time.  Later in March 1965, teeth #s 1 and 18 were 
extracted.  The veteran's December 1965 separation 
examination report shows missing teeth #s 2, 14, 15, 18, 19, 
30 and 31.

On file is an April 2003 record from Frank Trundle, Jr., 
D.D.S., stating that the veteran came to his office in 
October 1999 with several missing teeth and a complaint that 
he could not chew.  Dr. Trundle said he treated the veteran 
by extracting five teeth and by making him some partials.  He 
relayed the veteran's concern that had additional teeth been 
removed in service, then the veteran could have had a partial 
in service rather than after service.  He stated that 
prosthesis was contraindicated (in service) because of 
positions of tooth #2 and #18 and that if these had been 
removed (in service) then prosthesis could have been done at 
that time.  

The veteran testified at a Board hearing in August 2005 that 
several of his teeth were removed in service and never 
replaced.  He said that the gentleman who worked on his teeth 
told him there was no sense putting them back in his mouth 
since he was going to get killed in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2005).  

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

The veteran contends that several of his teeth were removed 
in service and he takes issue with the fact that these teeth 
were never replaced.  Indeed, his service dental records show 
that he had several teeth extracted in February 1964 and 
March 1965.  However, the veteran is not claiming, nor does 
the evidence show, that he sustained dental trauma in 
service.  And mere treatment in service, e.g., extracting 
teeth, is not tantamount to "Class II(a)" dental trauma as 
this term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and 
former § 17.123(c)).  See VAOPGCPREC 5-97 (the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service).  
Accordingly, the alleged teeth removal cannot be service 
connected for the purposes of compensation.

The veteran testified in August 2005 that he had been told in 
service that the reason his teeth were not going to be 
replaced was that it didn't make any sense to do so since he 
was going to get killed in Vietnam anyway.  This is contrary 
to the veteran's dental records which show that he underwent 
a prostheses consultation in March 1965 and that based on the 
dental findings, the dental examiner concluded that protheses 
were contra-indicated at that time.  Nonetheless, even 
assuming without deciding that the veteran did not receive 
optimal dental treatment during active duty, he still is not 
entitled to service connection as such failure does not 
constitute service trauma.  See VAOPGCPREC 5-97.

Where, as here, the law is dispositive of the claim, it 
should be denied because of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Service connection for PTSD is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease with left knee laxity is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease with degenerative joint disease with limitation of 
motion of the left knee is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee is denied

The claim for service connection for a dental disability for 
compensation purposes is denied.

REMAND

The veteran asserts that he currently has tinnitus and 
hearing loss as a result of noise exposure in service.  He 
testified that he worked as a supply handler in service in an 
area where the planes took off, including B52 bombers.  In 
regard to this claim, there is a July 2003 VA outpatient 
record assessing the veteran as having "hearing loss" and 
referring him for an outside hearing evaluation.  There are 
also audiological records from the Speech and Hearing Center 
dated in August 2003 that suggest that the veteran has mild 
to moderate sensorineural hearing loss; however, the 
audiogram results are in graph form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (the Board may not interpret graphical 
representations of audiometric data).  Consequently, in order 
to properly adjudicate this claim, the veteran should be 
afforded a VA audiological examination to determine the 
presence and etiology of his claimed hearing loss and 
tinnitus disabilities pursuant to VA regulation.  In this 
regard, the specific audiology findings are essential since 
hearing impairment for VA purposes is recognized based on 
specific decibel readings at various auditory threshold 
levels, as well as speech recognition scores as set out under 
38 C.F.R. § 3.385.  See 38 U.S.C.A. § 5103A(d).  

The veteran contends that he has erectile dysfunction due to 
VA prescribed medication for hypertension.  His claim is 
based on the provisions of 38 U.S.C.A. § 1151 regarding 
additional disability proximately caused by or aggravated by 
VA treatment.  VA progress notes as early as 2002 reflect the 
veteran's concerns in this regard.  On file is a July 2002 
progress note containing the physician's remark that if the 
veteran's erectile symptoms continued, he would cancel the 
hypertension medication (atenolol) and try something else.  
It is unclear from the record whether this medication was in 
fact canceled, but recent progress notes reflect diagnoses of 
chronic erectile dysfunction.  Thus, in order determine the 
etiology of this disability, the veteran should be afforded a 
VA medical examination.  See 38 U.S.C.A. § 5103A(d).

Total disability ratings may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, not able to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that certain 
percentage requirements are met.  38 C.F.R. § 4.16(a).  The 
basis of the RO's denial of this issue was that the veteran 
did not meet the regulatory percentage standards required for 
a TDIU and there were no factors in place warranting that 
such percentage standards be set aside.  Id.  However, 
because the currently pending issues discussed in this remand 
can have a significant impact on the claim for a TDIU, this 
latter issue must be deferred pending resolution of these 
pending claims.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998).

Based on the foregoing, this matter is REMANDED for the 
following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
presence and etiology of his claimed 
bilateral hearing loss and tinnitus.  It 
is imperative that the claims files be 
made available to and be reviewed by the 
examiner in connection with this 
examination. The examination should 
include audiological test results in 
numerical form as well as speech 
recognition scores utilizing the Maryland 
CNC Test.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed tinnitus 
and/or hearing loss disabilities are 
related to the veteran's period of active 
duty service.

2.  The veteran should be afforded a VA 
urology examination to determine the 
etiology of his chronic erectile 
dysfunction.  The claims files should be 
made available to the examiner for review 
before the examination.  The doctor 
should express an opinion as to whether 
the veteran has an additional disability, 
i.e., erectile dysfunction, which was 
proximately caused or aggravated by any 
medical treatment, including prescribing 
medications, afforded him by VA.  If 
there is no such relationship, the doctor 
should specifically indicate so in the 
report.

If there is any type of relationship 
between the VA treatment afforded the 
veteran and any current erectile 
dysfunction, the doctor must fully 
explain the relationship.  For example, 
was there any carelessness, negligence, 
lack of proper skill, error in judgment, 
or fault on the part of VA in furnishing 
treatment/care?

If the doctor is of the opinion that any 
current erectile dysfunction was caused 
by VA medical care, including prescribing 
medications, he or she should state 
whether it was an event not reasonably 
foreseeable as a result of the 
treatment/care.  Was it a necessary 
consequence of medical treatment properly 
administered with the express or implied 
consent of the veteran?

The doctor should provide a comprehensive 
report including complete rationale for 
all conclusions reached.

3.  After completion of the above and any 
additional development of the evidence 
which may be deemed necessary, to include 
affording the veteran a VA examination if 
deemed necessary with respect to 
resolving the TDIU issue, review the 
expanded record and determine if the 
claims for entitlement to service 
connection for hearing loss, tinnitus, 
erectile dysfunction under 38 U.S.C.A. 
§ 1151, and TDIU can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


